Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145001                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  COMPUTER BUSINESS WORLD, L.L.C.                                                                                    Justices
  and PARVIZ DANESHGARI,
        Plaintiffs/Counter Defendants-Appellees,
  v                                                                SC: 145001
                                                                   COA: 301082
                                                                   Genesee CC: 08-089895-NM
  SANDER H. SIMEN and SIMEN, FIGURA
  & PARKER, P.L.C.,
       Defendants/Counter Plaintiffs-Appellants.

  ________________________________________/

        On order of the Court, the application for leave to appeal the March 13, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           h0716                                                              Clerk